Citation Nr: 1515115	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial evaluation for a service-connected psychiatric disability, currently identified as anxiety disorder, assigned a 10 percent rating prior to October 1, 2012, and a 30 percent evaluation effective that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2011.  In February 2015, the Veteran appeared at a videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  Prior to December 6, 2011, symptoms of PTSD with anxiety and depression resulted in no more than decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

2.  Beginning December 6, 2011, symptoms of PTSD with anxiety and depression resulted in no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Effective August 23, 2014, the Veteran's PTSD with anxiety and depression was productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to December 6, 2011, the criteria for an initial evaluation in excess of 10 percent for PTSD with anxiety and depression were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  Effective December 6, 2011, the criteria for a rating of 30 percent, but no higher, for PTSD with anxiety and depression were met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

3.  For the period beginning August 23, 2014, the criteria for an evaluation of 50 percent, but no higher, for PTSD with anxiety and depression have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, the appeal is this case arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required for downstream elements involving the assigned rating or effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This duty includes assistance in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment and personnel records have been obtained, as have VA treatment records.  The Veteran has stated that he has not received any private treatment.    

VA examinations were provided in March 2011 and March 2013, and an evaluation by his VA treating psychologist, as well as a DBQ completed by his treating psychiatrist, were received in February 2015.  Taken together, the examinations are adequate for adjudication purposes, and adequately addressed the Veteran's psychiatric symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also sought to identify any pertinent evidence not currently associated with the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

On the record at the hearing, the Veteran waived initial RO consideration of evidence that he submitted after the hearing.  See Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2014).  

The Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Among the Veteran's primary contentions is that his psychiatric condition is properly diagnosed as PTSD, and the failure to so diagnose his condition has resulted in an inadequate rating.  He initially claimed service connection for PTSD in August 2010, but the grant of service connection was for anxiety disorder, based on a March 2011 VA examination that resulted in a diagnosis of anxiety disorder, but also concluded that the Veteran did not meet the criteria for PTSD.  Thus, at the outset, the scope of the Veteran's service-connected psychiatric disability must be addressed.  

It is undisputed that the Veteran is a combat Veteran of the Vietnam War, whose decorations include the Distinguished Flying Cross, and his exposure to a stressor has been conceded.  The only question is whether a diagnosis of PTSD is appropriate.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A VA examination in March 2011 found that the Veteran had an anxiety disorder related to his in-service experiences, but that he did not meet the full criteria for PTSD, as he did not report increased arousal, avoidance, or numbing.  The VA examination in March 2013 likewise found that PTSD was not present, also noting no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  

VA treatment records show that in April 2010, a PTSD screening test was positive, and the Veteran was referred for a mental health consult.  A mental health consult in July 2010 resulted in an Axis I diagnosis of chronic PTSD, with a GAF score of 55.  When seen in November 2010, he was diagnosed as having PTSD, and major depressive disorder, which was mild.  In September 2011, he was noted to have symptoms of anxiety and depression influenced by his military experiences in Vietnam.  In September 2012, it was noted that he needed follow-up for PTSD.  Shortly thereafter, he was seen by a VA psychiatrist and a psychologist, and subsequently followed by the psychiatrist, as well as in group therapy by the psychologist, for diagnosed PTSD and depression.  The psychologist provided a summary of his treatment with the Veteran in February 2015.  He stated that the Veteran exhibited symptoms of PTSD including nightmares intrusive thoughts, irritability, avoidance of cues associated with exposure to combat trauma, depressed mood, social isolation, hyperarousal, emotional numbing and hypervigilance.  He diagnosed PTSD as the Veteran's primary diagnosis.  In addition, in February 2015, the Veteran submitted s copy of a DBQ form completed by his treating VA psychiatrist, which listed a diagnosis of PTSD.  As to the list of PTSD diagnostic criteria under DSM-IV, the Veteran endorsed every criterion.   

Under VA law, there is no "treating physician rule," which would give preference, i.e., additional evidentiary weight, to that type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Nevertheless, the Board is not precluded from assigning greater weight to the treatment providers, and here, the Board finds that the inclusion of PTSD as a diagnosis is warranted.  The treatment providers have treated the Veteran over time and clearly have a better understanding of the nuances of his psychiatric disorder/complaints.  The primary reason that PTSD was not previously diagnosed was chiefly the lack of persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  However, the evidence as a whole, including treatment records and lay statements, describe a reclusive individual with little to no interest in anything besides his animals and aviation.  Given the Veteran's obvious love of aviation, which is demonstrated as far back as the service personnel records, his failure to avoid flying, which was highlighted by the VA examiners, should not be considered to be avoidance of stimuli, as he apparently does not associate flying, per se, with the traumatic events which happened during service.  Moreover, the private evaluation noted a tendency to minimize and laugh at life threatening experiences he had, and difficulty with trusting others.  These characteristics would tend to lead to greater weight being placed on symptoms which were elicited over time, after the Veteran had learned to trust the examiner, and after the examiner had a chance to observe the minimizing communication style.  In a one-time interview, which the Veteran has complained was too short, such traits could be overlooked.  

Therefore, the weight of the evidence establishes that PTSD should be included as the Veteran's the principle diagnosis for the service-connected psychiatric disability picture, along with previously noted anxiety, and the depression noted by the treating psychiatrist.  However, it must be emphasized that co-morbid psychiatric disorders are considered to be the same disability for rating purposes, and are rated together, unless it can be shown that the signs and symptoms of each are not overlapping.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  

Here, all psychiatric symptomatology has been considered in rating the service-connected disability.  The symptoms should be rated under a single Diagnostic Code, to avoid pyramiding, that is, rating the same manifestations under different Diagnostic Codes, which is prohibited.  38 C.F.R. § 4.14.  Because PTSD is the principle diagnosis, the single Diagnostic Code of 9411 (PTSD) should be applied.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (holding that one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology).  However, because mental disorders are rated under a general rating formula for mental disorders, the same diagnostic criteria apply regardless of whether Diagnostic Code 9411 (PTSD) is used, or Diagnostic Code 9413 (anxiety disorder).  For this reason, it is not prejudicial to consider the claim with the express inclusion of PTSD at this time.  There is no indication that symptoms of PTSD were excluded from the rating of the psychiatric disability by the RO.  Instead, PTSD is simply a more accurate diagnosis for the already service-connected psychiatric disability, based on the record as a whole, rather than a new grant of service connection.   

Turning to the matter of a higher rating, disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's psychiatric disorder is now rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD), although the criteria are the same criteria used to rate him previously under Diagnostic Code 9413.  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD, anxiety and depression are rated under the same criteria in the rating schedule.  

According to the general rating formula, a mental condition which has been formally diagnosed, but is without symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication, is evaluated noncompensably disabling.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, staged ratings have been assigned by the RO, with a 10 percent rating in effect prior to October 1, 2012, and a 30 percent rating effective that date.  

For the period prior to October 1, 2012, the examiner in March 2011 felt that the Veteran's symptoms were in remission.  However, at that time, he had recently obtained employment as a helicopter pilot, after more than two years of unemployment, but that job unfortunately ended several months later, and he has not since been able to find full-time employment in his chosen field.  The Veteran testified that when employed, he is better able to suppress his psychiatric symptomatology.  The Board is cognizant that occupational impairment is of particular importance in assigning a disability evaluation for a mental disorder.  See 38 C.F.R. § 4.126(b) (When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.).  Here, we are faced with a situation where the Veteran feels that his symptoms improve when he is employed, but he is not, in fact employed.  Under these circumstances, the actual symptomatology demonstrated must be considered, with its potential effect on employment, rather than assuming that the Veteran's symptomatology would improve should he gain employment.    

Outpatient treatment records dated prior to October 2012 show that when initially evaluated in July 2010, the Veteran reported occasional intrusive thoughts, dreams and nightmares, averaging once a week.  He reported chronic sleep problems for years.  Although suspiciousness was not reported, it was noted that against advice, he kept loaded weapons in his home for "protection."  He did not, however, exhibit depressed mood, anxiety, panic attacks, or any memory loss.  Similar symptoms were noted in November 2010.  The Board finds that the demonstrated symptoms do not more closely approximate the criteria for a higher rating of 30 percent.

In December 2011, however, the Veteran was noted to have difficulties with trust, which indicates the presence of suspiciousness.  His affect was depressed, anxious and tense, and his behavior was anxious and depressed.  Therefore, the Board finds that the criteria for a 30 percent evaluation were met as of December 6, 2011, when such symptoms were first observed.  

For a higher rating of 50 percent, the symptoms must more closely approximate symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A February 2015 mental health evaluation noted that the Veteran's affect was depressed, anxious and tense.  However, memory was within normal limits, and insight and judgment were good.  Speech was normal.  Thought processes were logical and goal-directed.  The DBQ examination from his treating psychiatrist noted anxiety, but he did not have any of the other listed manifestations that exemplify a 50 percent rating.  He did, however, reportedly exhibit difficulty adapting to stressful circumstances, including work or a work-like setting, which is a criterion for a 70 percent rating, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, a criterion for a 100 percent rating.  This latter criterion is not shown in the actual treatment records, which also show consistently that the Veteran reports he is able to take care of his various animals.  He appears to have had difficulty in adjusting to the stressful circumstance of lack of work, however.  Given these symptoms, the Board finds that the evidence more closely approximates the criteria for a 50 percent rating.  

These symptoms are not shown prior to the DBQ examination provided by his treating physician, which unfortunately does not contain a complete date.  However, based on the dates of evidence submitted at the same time, the most likely date is August 23, 2014.  For the period prior to that evaluation, the most significant difference between the VA examiners and the VA treatment providers was the diagnosis; there was little distinction between the symptomatology shown on the VA examination in March 2013 and the outpatient treatment records dated during the period through May 2014.  Although the Veteran testified at his hearing that his symptomatology has not increased in severity, but rather, the VA examiners did not correctly identify all of the symptomatology present, the outpatient treatment records fail to disclose symptomatology in excess of that contemplated by the 30 percent rating prior to August 23, 2014.  Therefore, the Board finds that the evidence is evenly balanced as to whether a rating of 50 percent is warranted, beginning August 23, 2014.    

Symptoms reflective of a higher rating of 70 percent or 100 percent have not been shown at any time.  As discussed above, the presence of intermittent problems with activities of daily living is not consistent with the repeated notations of his ability to care for his animals.  His difficulty in adjusting to the stressful circumstance of lack of work has been used to support the assignment of a 50 percent rating, given the absence, noted on the DBQ report, of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or disturbances of motivation and mood, as well as of any other symptoms of a 70 percent or 100 percent evaluation.  Moreover, his non-listed symptoms, including hypervigilance, irritability, avoidance, nightmares and flashbacks, reported at that time have not been shown to be of such severity as to be commensurate with a higher evaluation than 50 percent.  

The DBQ report also concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, and/or mood.  The examiner did not identify specific symptoms involving judgment, thinking, or mood in the section where the individual symptoms were listed, however.  Additionally, the remainder of the evidence does not show impairment to that extent; the Veteran denies symptoms affecting his thinking or judgment.  The numerous lay statements submitted on the Veteran's behalf report largely on his reclusiveness and social impairment.  The examiner in March 2013 concluded that only mild social and industrial impairment resulted from the Veteran's psychiatric symptomatology.  While the examination is less probative as a whole than the August 2014 DBQ, it nevertheless presents a picture of how the Veteran appeared to that examiner on that date, which the Board finds cannot be entirely discounted.  

Overall, the Board finds that the entirety of the Veteran's symptoms, both listed and non-listed, depict a level of disability that more closely approximates the criteria for a 30 percent evaluation effective December 6, 2011, and a 50 percent rating effective August 23, 2014.  Thus, to that extent, higher ratings are warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For the period prior to December 6, 2011, the preponderance of the evidence is against a rating in excess of the currently assigned 10 percent.  Likewise, for the period from December 6, 2011, through August 22, 2014, a rating in excess of 30 percent is not warranted.   Finally, the weight of the evidence is against a rating in excess of 50 percent for the period beginning August 23, 2014.  

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected PTSD with anxiety and depression.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Veteran has not submitted evidence of unemployability or claimed to be unemployable due to his service-connected PTSD; indeed, he contends the opposite, i.e., that his symptoms are more predominant when he is unemployed.  He simply does not allege that his PTSD, or any of his other service connected disabilities, precludes employment. Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD with anxiety and depression prior to December 6, 2011, is denied.

Entitlement to an evaluation of 30 percent, but no higher, for PTSD with anxiety and depression effective December 6, 2011, is granted.

Entitlement to an evaluation of 50 percent, but no higher, for PTSD with anxiety and depression beginning March 23, 2014, is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


